DETAILED CORRESPONDENCE
This Office action is in response to the RCE received July 21, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8, and 21-24 are rejected under 35 U.S.C. 103 as obvious unpatentable over LACHOWICZ et al (8,119,740).
The claimed invention now recites the following:

    PNG
    media_image1.png
    621
    737
    media_image1.png
    Greyscale

LACHOWICZ et al disclose a liquid composition comprising an ethylenically unsaturated compounds such a butyl acrylate, trimethylol propane triacrylate and dipropylene glycol diacrylate to meet the claimed composition having a monofunctional vinyl compound and a multifunctional acrylic ester as reported in column 2, lines 18-25.   Specifically, Examples 32, 34 and 35 are reported to meet this disclosure.  Examples 34 and 36 report a crosslinking agent in an amount of greater than 20 wt% (the diacrylate and triacrylate multifunctional acrylic esters).  
Example 32 report the use of an azobisisobutylronitrile (AIBN), a known polymerization initiator in a reaction solvent of toluene with polymerizable materials (butyl acrylate, methyl methacrylate and acetoacetoxyethyl methacrylate).  The example lacks a crosslinking agent, however LACHOWICZ et al teach the required use of multifunctional acrylic esters as seen above in column 2, lines 18-25 to achieve the desired improvement.   ‘
Alternatively Examples 34 and 36 disclosed in column 16, lines 12-21 and 33-42, shown below:

    PNG
    media_image2.png
    300
    720
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    308
    709
    media_image3.png
    Greyscale

These examples report a polymerizable material in a composition with a crosslinking agent, however lack the explicit use of an azobisisobutyronitrile as the polymerization initiator.
The viscosity is not explicitly disclosed however toluene in Example 32 has a viscosity of 1.165 centipoise at 250 C.  Examples 34 and 36 disclose liquid compositions comprising polymerizable compounds and a crosslinking agent for forming a polymer.  The liquid composition contains only the ethylenically unsaturated precursors to for the polymer.  The Office asserts by inherency based on the components that the prior art examples of 32, 34 and 36 would have a viscosity as claimed being less than 20 centipoises.
Claims 2-8 are met by the Examples 32, 34 and 36 as seen in the components.
Claims 21-24 are met by any of the Examples 32, 34 and36.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use azobisisobutyronitrile as a polymerization initiator in the curable liquid composition of any of the Examples of forming a polymer as seen in LACHOWICZ et al such as Examples 34 and 36 having the presence of the dimethacrylate and trimethacrylate compounds (which are seen as crosslinking agents due to the multifunctional acrylate groups present) to achieve both technical and economic improvement.
Alternatively, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include the required multifunctional acrylic esters of Examples 34 and 36 into Example 32 giving a liquid composition with crosslinking agents with the reasonable expectation of having a composition which is excellent in technical and economic improvement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
August 27, 2022